Case 9:18-cv-81458-RLR Document 9 Entered on FLSD Docket 12/10/2018 Page 1 of 3

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                      CASE NO.: 9:18-CV-81458-ROSENBERG/REINHART

  VINCENT PAPA,
  individually and on behalf of all others        CLASS ACTION
  similarly situated,
                                                  JURY TRIAL DEMANDED
  Plaintiff,

  v.

  AMERICAN AUTO TRANSPORT, LLC a
  Florida limited liability company,

  Defendant.

  _____________________/


                      NOTICE OF DISMISSAL WITHOUT PREJUDICE

         Plaintiff, Vincent Papa, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), do

 hereby dismisses this this action as follows:

 1.      All claims of the Plaintiff, Vincent Papa, individually, are hereby dismissed without

 prejudice.

 2.      All claims of any unnamed member of the alleged class are hereby dismissed without

 prejudice.
Case 9:18-cv-81458-RLR Document 9 Entered on FLSD Docket 12/10/2018 Page 2 of 3



        Date: December 10, 2018

        Respectfully Submitted,


  SHAMIS & GENTILE, P.A.                EDELSBERG LAW, P.A.

  /s/ Andrew J. Shamis                  Scott A. Edelsberg, Esq.
                                        Florida Bar No. 100537
  Andrew J. Shamis, Esq.                19495 Biscayne Blvd.
  Florida Bar No. 101754                # 607
  14 NE 1st Ave.                        Aventura, FL 33180
  Suite 1205                            Scott@edelsberglaw.com
                                        Telephone: 305-975-3320
  Miami, Florida 33132
  ashamis@shamisgentile.com             Counsel for Plaintiff and the Class
  Telephone: 305.479.2299

  Counsel for Plaintiff and the Class




  HIRALDO P.A.
  Manuel S. Hiraldo, Esq.
  Florida Bar No. 030380
  mhiraldo@hiraldolaw.com
  401 E. Las Olas Boulevard
  Suite 1400
  Fort Lauderdale, Florida 33301
  Telephone: 954.400.4713

  Counsel for Plaintiff and the Class
Case 9:18-cv-81458-RLR Document 9 Entered on FLSD Docket 12/10/2018 Page 3 of 3




                                   CERTIFICATE OF SERVICE

        I hereby certify that on December 10, 2018, I electronically filed the foregoing document
 with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
 served this day on all counsel identified below via transmission of Notices of Electronic Filing
 generated by CM/ECF or in some other authorized manner.

 Respectfully submitted,
                                             SHAMIS & GENTILE, P.A.
                                             14 NE 1st Ave., Suite 1205
                                             Miami, FL 33132
                                             Telephone (305) 479-2299
                                             Facsimile (786) 623-0915
                                             Email: efilings@sflinjuryattorneys.com

                                     By:      /S/Andrew J. Shamis____
                                              ANDREW J. SHAMIS, ESQ
                                              Florida Bar # 101754

                                             Attorneys for Plaintiff Vincent Papa and all others
                                             similarly situated.
